CASE 0:18-cv-02086-PAM-TNL Doc. 42-1 Filed 03/29/19 Page 1 of 15




           EXHIBIT A
                                                                                Page 1 of 14
                 CASE 0:18-cv-02086-PAM-TNL Doc. 42-1 Filed 03/29/19 Page 2 of 15


 Skip to Main Content Logout My Account Search Menu New Criminal/Traffic/Petty Search Refine Search
                                                                                                                 Location : All MNCIS Sites - Case Search Help
 Back
                                                            REGISTER OF ACTIONS
                                                                 CASE NO. 27-CR-18-6859

State of Minnesota vs MOHAMED MOHAMED NOOR                                       §                          Case Type: Crim/Traf Mandatory
                                                                                 §                           Date Filed: 03/20/2018
                                                                                 §                                         Hennepin Criminal/Traffic/Petty
                                                                                                               Location:
                                                                                 §                                         Downtown
                                                                                 §                       Judicial Officer: Quaintance, Kathryn L.
                                                                                 §


                                                                     PARTY INFORMATION

                                                                                                                                  Lead Attorneys
Defendant       NOOR, MOHAMED MOHAMED                                            Male                                             Thomas Craddock Plunkett
                                                                                 DOB: 10/20/1985                                   Retained
                 New Hope, MN 55428
                                                                                                                                  651-222-4357(W)


Jurisdiction    State of Minnesota                                                                                                AMY ELIZABETH SWEASY
                                                                                                                                  612-348-6552(W)


                                                                      CASE INFORMATION

Charges: NOOR, MOHAMED MOHAMED                                     Statute           Level           Date      Disposition               Level of Sentence
1. Murder - 2nd Degree - With Intent-Not                           609.19.1(1)       Felony          07/15/2017
   Premeditated
2. Murder - 3rd Degree - Perpetrating                              609.195(a)        Felony          07/15/2017
   Eminently Dangerous Act and Evincing
   Depraved Mind
3. Manslaughter - 2nd Degree - Culpable                            609.205(1)        Felony          07/15/2017
   Negligence Creating Unreasonable Risk


                                                               EVENTS & ORDERS OF THE COURT

           DISPOSITIONS
03/01/2019 Plea (Judicial Officer: Quaintance, Kathryn L.)
             2. Murder - 3rd Degree - Perpetrating Eminently Dangerous Act and Evincing Depraved Mind
                     Not guilty
             3. Manslaughter - 2nd Degree - Culpable Negligence Creating Unreasonable Risk
                     Not guilty
             1. Murder - 2nd Degree - With Intent-Not Premeditated
                     Not guilty


             OTHER EVENTS AND HEARINGS
03/20/2018   E-filed Comp-Warrant         Index # 1
03/20/2018   Warrant Issued        Index # 2
03/20/2018   Order Sealing Record         Index # 3 (Judicial Officer: Barnette, Toddrick S. )
03/20/2018   Other Document          Index # 4
03/20/2018   Warrant Served
03/20/2018   Certificate of Representation       Index # 6
03/21/2018   First Appearance (1:30 PM) (Judicial Officer Quaintance, Kathryn L.)
             Result: Held
03/21/2018   Bail Study      Index # 5
03/21/2018   Certificate of Representation       Index # 7
03/21/2018   e-Service
                 State of Minnesota                                        Served                   03/21/2018
03/21/2018   e-Service
                 NOOR, MOHAMED MOHAMED                                     Served                   03/21/2018
03/21/2018   Identity Verified
03/21/2018   Order for Conditional Release        Index # 8 (Judicial Officer: Quaintance, Kathryn L. )
03/21/2018   Interim Condition for NOOR, MOHAMED MOHAMED
               - Do not ship/transport/possess or receive firearm or ammo
               - No contact with witness(es)
               - Remain law-abiding
               - Make all future court appearances
               - Post bond with conditions
                  $400,000.00
               - Post Bond without conditions
                  $500,000.00
               - Surrender Passport
03/21/2018   Non-Cash Bond Posted           Index # 9
03/22/2018   Law Enforcement Notice of Release and Appearance               Index # 10
03/28/2018   Order-Other       Index # 11 (Judicial Officer: Quaintance, Kathryn L. )
04/04/2018   Pre-Plea Worksheet         Index # 12
04/04/2018   e-Service
                 State of Minnesota                                        Served                   04/04/2018
04/04/2018   e-Service




http://pa.courts.state.mn.us/CaseDetail.aspx?CaseID=1625551502                                                                                    3/27/2019
                                                                               Page 2 of 14
                CASE 0:18-cv-02086-PAM-TNL Doc. 42-1 Filed 03/29/19 Page 3 of 15


              NOOR, MOHAMED MOHAMED                                    Served                   04/04/2018
04/04/2018 e-Service
              NOOR, MOHAMED MOHAMED                                    Served                   04/04/2018
04/04/2018 e-Service
              NOOR, MOHAMED MOHAMED                                    Served                   04/04/2018
04/25/2018 Demand or Request for Discovery         Index # 13
04/25/2018 Discovery Disclosure       Index # 14
04/25/2018 e-Service
              State of Minnesota                                       Served                   04/25/2018
04/25/2018 e-Service
              State of Minnesota                                       Served                   04/25/2018
04/25/2018 e-Service
              NOOR, MOHAMED MOHAMED                                    Served                   04/25/2018
04/25/2018 e-Service
              NOOR, MOHAMED MOHAMED                                    Served                   04/25/2018
04/25/2018 e-Service
              NOOR, MOHAMED MOHAMED                                    Served                   04/25/2018
04/25/2018 e-Service
              State of Minnesota                                       Served                   04/25/2018
04/25/2018 e-Service
              NOOR, MOHAMED MOHAMED                                    Served                   04/25/2018
04/25/2018 e-Service
              NOOR, MOHAMED MOHAMED                                    Served                   04/25/2018
04/25/2018 e-Service
              NOOR, MOHAMED MOHAMED                                    Served                   04/25/2018
04/25/2018 e-Service
              State of Minnesota                                       Served                   04/25/2018
05/08/2018 Omnibus Hearing (8:30 AM) (Judicial Officer Quaintance, Kathryn L.)
           Result: Held
05/15/2018 Scheduling Order       Index # 15
08/15/2018 Motion to Dismiss       Index # 16
08/15/2018 Motion to Dismiss       Index # 17
08/15/2018 e-Service
              State of Minnesota                                       Served                   08/15/2018
08/15/2018 e-Service
              State of Minnesota                                       Served                   08/15/2018
08/15/2018 e-Service
              NOOR, MOHAMED MOHAMED                                    Served                   08/15/2018
08/15/2018 e-Service
              NOOR, MOHAMED MOHAMED                                    Served                   08/15/2018
08/15/2018 e-Service
              NOOR, MOHAMED MOHAMED                                    Served                   08/15/2018
08/15/2018 e-Service
              State of Minnesota                                       Served                   08/15/2018
08/15/2018 e-Service
              NOOR, MOHAMED MOHAMED                                    Served                   08/15/2018
08/15/2018 e-Service
              NOOR, MOHAMED MOHAMED                                    Served                   08/15/2018
08/15/2018 e-Service
              NOOR, MOHAMED MOHAMED                                    Served                   08/15/2018
08/15/2018 e-Service
              State of Minnesota                                       Served                   08/15/2018
09/04/2018 Motion      Index # 18
09/04/2018 e-Service
              State of Minnesota                                       Served                   09/04/2018
09/04/2018 e-Service
              State of Minnesota                                       Served                   09/04/2018
09/04/2018 e-Service
              NOOR, MOHAMED MOHAMED                                    Served                   09/04/2018
09/04/2018 e-Service
              NOOR, MOHAMED MOHAMED                                    Served                   09/04/2018
09/04/2018 e-Service
              NOOR, MOHAMED MOHAMED                                    Served                   09/04/2018
09/04/2018 e-Service
              NOOR, MOHAMED MOHAMED                                    Served                   09/04/2018
09/04/2018 Order Denying Motion        Index # 19 (Judicial Officer: Quaintance, Kathryn L. )
09/05/2018 Other Document       Index # 20
09/05/2018 Other Document       Index # 21
09/05/2018 Other Document       Index # 22
09/05/2018 e-Service
              State of Minnesota                                       Served                   09/05/2018
09/05/2018 e-Service
              State of Minnesota                                       Served                   09/05/2018
09/05/2018 e-Service
              NOOR, MOHAMED MOHAMED                                    Served                   09/05/2018
09/05/2018 e-Service
              NOOR, MOHAMED MOHAMED                                    Served                   09/05/2018
09/05/2018 e-Service
              NOOR, MOHAMED MOHAMED                                    Served                   09/05/2018
09/05/2018 e-Service
              NOOR, MOHAMED MOHAMED                                    Served                   09/05/2018
09/05/2018 e-Service
              State of Minnesota                                       Served                   09/05/2018
09/05/2018 e-Service




http://pa.courts.state.mn.us/CaseDetail.aspx?CaseID=1625551502                                               3/27/2019
                                                                              Page 3 of 14
               CASE 0:18-cv-02086-PAM-TNL Doc. 42-1 Filed 03/29/19 Page 4 of 15


              State of Minnesota                                 Served                     09/05/2018
09/05/2018 e-Service
              NOOR, MOHAMED MOHAMED                              Served                     09/05/2018
09/05/2018 e-Service
              NOOR, MOHAMED MOHAMED                              Served                     09/05/2018
09/05/2018 e-Service
              NOOR, MOHAMED MOHAMED                              Served                     09/05/2018
09/05/2018 e-Service
              NOOR, MOHAMED MOHAMED                              Served                     09/05/2018
09/05/2018 e-Service
              NOOR, MOHAMED MOHAMED                              Served                     09/05/2018
09/05/2018 e-Service
              State of Minnesota                                 Served                     09/05/2018
09/05/2018 e-Service
              State of Minnesota                                 Served                     09/05/2018
09/05/2018 e-Service
              NOOR, MOHAMED MOHAMED                              Served                     09/05/2018
09/05/2018 e-Service
              NOOR, MOHAMED MOHAMED                              Served                     09/05/2018
09/05/2018 e-Service
              NOOR, MOHAMED MOHAMED                              Served                     09/05/2018
09/12/2018 Memorandum        Index # 23
09/19/2018 Other Document       Index # 24
09/19/2018 e-Service
              State of Minnesota                                 Served                     09/19/2018
09/19/2018 e-Service
              State of Minnesota                                 Served                     09/19/2018
09/19/2018 e-Service
              NOOR, MOHAMED MOHAMED                              Served                     09/19/2018
09/19/2018 e-Service
              NOOR, MOHAMED MOHAMED                              Served                     09/19/2018
09/19/2018 e-Service
              NOOR, MOHAMED MOHAMED                              Served                     09/19/2018
09/19/2018 e-Service
              NOOR, MOHAMED MOHAMED                             Served                      09/19/2018
09/19/2018 Order Regarding Visual or Audio Coverage     Index # 25 (Judicial Officer: Quaintance, Kathryn L. )
09/19/2018 e-Service
              State of Minnesota                                 Served                     09/19/2018
09/19/2018 e-Service
              State of Minnesota                                 Served                     09/19/2018
09/19/2018 e-Service
              NOOR, MOHAMED MOHAMED                              Served                     09/19/2018
09/19/2018 e-Service
              NOOR, MOHAMED MOHAMED                              Served                     09/19/2018
09/20/2018 Notice of Motion and Motion     Index # 26
09/20/2018 e-Service
              State of Minnesota                                 Served                     09/20/2018
09/20/2018 e-Service
              State of Minnesota                                 Served                     09/20/2018
09/20/2018 e-Service
              NOOR, MOHAMED MOHAMED                              Served                     09/20/2018
09/20/2018 e-Service
              NOOR, MOHAMED MOHAMED                              Served                     09/20/2018
09/20/2018 e-Service
              NOOR, MOHAMED MOHAMED                              Served                     09/20/2018
09/20/2018 e-Service
              NOOR, MOHAMED MOHAMED                              Served                     09/20/2018
09/20/2018 Memorandum        Index # 27
09/20/2018 e-Service
              State of Minnesota                                 Served                     09/20/2018
09/20/2018 e-Service
              State of Minnesota                                 Served                     09/20/2018
09/20/2018 e-Service
              NOOR, MOHAMED MOHAMED                              Served                     09/20/2018
09/20/2018 e-Service
              NOOR, MOHAMED MOHAMED                              Served                     09/20/2018
09/20/2018 e-Service
              NOOR, MOHAMED MOHAMED                              Served                     09/20/2018
09/20/2018 e-Service
              NOOR, MOHAMED MOHAMED                              Served                     09/20/2018
09/21/2018 Memorandum        Index # 28
09/21/2018 e-Service
              State of Minnesota                                 Served                     09/21/2018
09/21/2018 e-Service
              State of Minnesota                                 Served                     09/21/2018
09/21/2018 e-Service
              NOOR, MOHAMED MOHAMED                              Served                     09/21/2018
09/21/2018 e-Service
              NOOR, MOHAMED MOHAMED                              Served                     09/21/2018
09/21/2018 e-Service
              NOOR, MOHAMED MOHAMED                              Served                     09/21/2018
09/21/2018 e-Service
              NOOR, MOHAMED MOHAMED                              Served                     09/21/2018
09/26/2018 Transcript     Index # 29




http://pa.courts.state.mn.us/CaseDetail.aspx?CaseID=1625551502                                                   3/27/2019
                                                                               Page 4 of 14
                CASE 0:18-cv-02086-PAM-TNL Doc. 42-1 Filed 03/29/19 Page 5 of 15


09/27/2018 Hearing (1:30 PM) (Judicial Officer Quaintance, Kathryn L.)
              09/27/2018 Reset by Court to 09/27/2018
           Result: Held
09/27/2018 Order Denying Motion       Index # 30
09/27/2018 e-Service
              State of Minnesota                                       Served                  09/27/2018
09/27/2018 e-Service
              State of Minnesota                                       Served                  09/27/2018
09/27/2018 e-Service
              NOOR, MOHAMED MOHAMED                                    Served                  09/27/2018
09/27/2018 e-Service
              NOOR, MOHAMED MOHAMED                                    Served                  09/27/2018
09/27/2018 Order Denying Motion       Index # 31
09/27/2018 e-Service
              NOOR, MOHAMED MOHAMED                                    Served                  09/27/2018
09/27/2018 e-Service
              NOOR, MOHAMED MOHAMED                                    Served                  09/27/2018
09/27/2018 e-Service
              State of Minnesota                                       Served                  09/27/2018
09/27/2018 e-Service
              State of Minnesota                                       Served                  09/27/2018
09/27/2018 e-Service
              NOOR, MOHAMED MOHAMED                                    Served                  09/27/2018
09/27/2018 e-Service
              NOOR, MOHAMED MOHAMED                                    Served                  09/27/2018
09/27/2018 e-Service
              NOOR, MOHAMED MOHAMED                                    Served                  09/27/2018
09/27/2018 e-Service
              NOOR, MOHAMED MOHAMED                                    Served                  09/27/2018
09/27/2018 Order Denying Motion       Index # 32 (Judicial Officer: Quaintance, Kathryn L. )
09/27/2018 e-Service
              State of Minnesota                                       Served                  09/27/2018
09/27/2018 e-Service
              State of Minnesota                                       Served                  09/27/2018
09/27/2018 e-Service
              NOOR, MOHAMED MOHAMED                                    Served                  09/27/2018
09/27/2018 e-Service
              NOOR, MOHAMED MOHAMED                                    Served                  09/27/2018
09/28/2018 Scheduling Order       Index # 33 (Judicial Officer: Quaintance, Kathryn L. )
09/28/2018 e-Service
              State of Minnesota                                       Served                  09/28/2018
09/28/2018 e-Service
              State of Minnesota                                       Served                  09/28/2018
09/28/2018 e-Service
              NOOR, MOHAMED MOHAMED                                    Served                  09/28/2018
09/28/2018 e-Service
              NOOR, MOHAMED MOHAMED                                    Served                  09/28/2018
11/21/2018 Motion      Index # 34
11/21/2018 e-Service
              State of Minnesota                                       Served                  11/21/2018
11/21/2018 e-Service
              State of Minnesota                                       Served                  11/21/2018
11/21/2018 e-Service
              NOOR, MOHAMED MOHAMED                                    Served                  11/21/2018
11/21/2018 e-Service
              NOOR, MOHAMED MOHAMED                                    Served                  11/21/2018
11/21/2018 e-Service
              NOOR, MOHAMED MOHAMED                                    Served                  11/21/2018
11/21/2018 e-Service
              NOOR, MOHAMED MOHAMED                                    Served                  11/21/2018
11/29/2018 Motion      Index # 35
11/29/2018 e-Service
              State of Minnesota                                       Served                  11/29/2018
11/29/2018 e-Service
              State of Minnesota                                       Served                  11/29/2018
11/29/2018 e-Service
              NOOR, MOHAMED MOHAMED                                    Served                  11/29/2018
11/29/2018 e-Service
              NOOR, MOHAMED MOHAMED                                    Served                  11/29/2018
11/29/2018 e-Service
              NOOR, MOHAMED MOHAMED                                    Served                  11/29/2018
11/29/2018 e-Service
              NOOR, MOHAMED MOHAMED                                    Served                  11/29/2018
12/06/2018 Motion      Index # 36
12/06/2018 e-Service
              State of Minnesota                                       Served                  12/06/2018
12/06/2018 e-Service
              State of Minnesota                                       Served                  12/06/2018
12/06/2018 e-Service
              NOOR, MOHAMED MOHAMED                                    Served                  12/06/2018
12/06/2018 e-Service
              NOOR, MOHAMED MOHAMED                                    Served                  12/06/2018
12/06/2018 e-Service
              NOOR, MOHAMED MOHAMED                                    Served                  12/06/2018




http://pa.courts.state.mn.us/CaseDetail.aspx?CaseID=1625551502                                              3/27/2019
                                                                               Page 5 of 14
                CASE 0:18-cv-02086-PAM-TNL Doc. 42-1 Filed 03/29/19 Page 6 of 15


12/06/2018 e-Service
              NOOR, MOHAMED MOHAMED                                     Served                     12/06/2018
12/07/2018 Order-Other      Index # 37 (Judicial Officer: Quaintance, Kathryn L. )
12/07/2018 e-Service
              State of Minnesota                                        Served                     12/07/2018
12/07/2018 e-Service
              State of Minnesota                                        Served                     12/07/2018
12/07/2018 e-Service
              NOOR, MOHAMED MOHAMED                                     Served                     12/07/2018
12/07/2018 e-Service
              NOOR, MOHAMED MOHAMED                                     Served                     12/07/2018
12/07/2018 e-Service
              NOOR, MOHAMED MOHAMED                                     Served                     12/07/2018
12/07/2018 e-Service
              NOOR, MOHAMED MOHAMED                                     Served                     12/07/2018
12/11/2018 Amended Criminal Complaint          Index # 38 (Judicial Officer: Bernhardson, Ivy S. )
12/11/2018 Summons        Index # 39
12/26/2018 ExParte Motion       Index # 40
12/26/2018 Proposed Order or Document           Index # 41
12/26/2018 Notice of Motion and Motion        Index # 42
12/26/2018 Proposed Order or Document           Index # 43
12/27/2018 Hearing (3:00 PM) (Judicial Officer Quaintance, Kathryn L.)
           Result: Held
12/28/2018 Correspondence         Index # 44
12/28/2018 e-Service
              State of Minnesota                                        Served                     12/28/2018
12/28/2018 e-Service
              State of Minnesota                                        Served                     12/28/2018
12/28/2018 e-Service
              NOOR, MOHAMED MOHAMED                                     Served                     12/28/2018
12/28/2018 e-Service
              NOOR, MOHAMED MOHAMED                                     Served                     12/28/2018
12/28/2018 e-Service
              NOOR, MOHAMED MOHAMED                                     Served                     12/28/2018
12/28/2018 e-Service
              NOOR, MOHAMED MOHAMED                                     Served                     12/28/2018
12/28/2018 Order-Other      Index # 45 (Judicial Officer: Quaintance, Kathryn L. )
12/28/2018 e-Service
              State of Minnesota                                        Served                     12/28/2018
12/28/2018 e-Service
              State of Minnesota                                        Served                     12/28/2018
12/28/2018 e-Service
              NOOR, MOHAMED MOHAMED                                     Served                     12/28/2018
12/28/2018 e-Service
              NOOR, MOHAMED MOHAMED                                     Served                     12/28/2018
12/28/2018 e-Service
              NOOR, MOHAMED MOHAMED                                     Served                     12/28/2018
12/28/2018 e-Service
              NOOR, MOHAMED MOHAMED                                     Served                     12/28/2018
01/02/2019 Memorandum         Index # 46
01/02/2019 Other Document        Index # 47
01/02/2019 e-Service
              State of Minnesota                                        Served                     01/02/2019
01/02/2019 e-Service
              State of Minnesota                                        Served                     01/02/2019
01/02/2019 e-Service
              NOOR, MOHAMED MOHAMED                                     Served                     01/02/2019
01/02/2019 e-Service
              NOOR, MOHAMED MOHAMED                                     Served                     01/02/2019
01/02/2019 e-Service
              NOOR, MOHAMED MOHAMED                                     Served                     01/02/2019
01/02/2019 e-Service
              NOOR, MOHAMED MOHAMED                                     Served                     01/02/2019
01/02/2019 e-Service
              State of Minnesota                                        Served                     01/02/2019
01/02/2019 e-Service
              NOOR, MOHAMED MOHAMED                                     Served                     01/02/2019
01/02/2019 e-Service
              NOOR, MOHAMED MOHAMED                                     Served                     01/02/2019
01/02/2019 e-Service
              NOOR, MOHAMED MOHAMED                                     Served                     01/02/2019
01/02/2019 e-Service
              NOOR, MOHAMED MOHAMED                                     Served                     01/02/2019
01/02/2019 e-Service
              State of Minnesota                                        Served                     01/02/2019
01/10/2019 Scheduling Order        Index # 48 (Judicial Officer: Quaintance, Kathryn L. )
01/10/2019 e-Service
              State of Minnesota                                        Served                     01/10/2019
01/10/2019 e-Service
              State of Minnesota                                        Served                     01/10/2019
01/10/2019 e-Service
              NOOR, MOHAMED MOHAMED                                     Served                     01/10/2019
01/10/2019 e-Service
              NOOR, MOHAMED MOHAMED                                     Served                     01/10/2019




http://pa.courts.state.mn.us/CaseDetail.aspx?CaseID=1625551502                                                  3/27/2019
                                                                              Page 6 of 14
               CASE 0:18-cv-02086-PAM-TNL Doc. 42-1 Filed 03/29/19 Page 7 of 15


01/10/2019 e-Service
              NOOR, MOHAMED MOHAMED                            Served   01/10/2019
01/10/2019 e-Service
              NOOR, MOHAMED MOHAMED                            Served   01/10/2019
01/11/2019 Discovery Disclosure      Index # 49
01/11/2019 e-Service
              State of Minnesota                               Served   01/11/2019
01/11/2019 e-Service
              State of Minnesota                               Served   01/11/2019
01/11/2019 e-Service
              NOOR, MOHAMED MOHAMED                            Served   01/11/2019
01/11/2019 e-Service
              NOOR, MOHAMED MOHAMED                            Served   01/11/2019
01/11/2019 e-Service
              NOOR, MOHAMED MOHAMED                            Served   01/11/2019
01/11/2019 e-Service
              NOOR, MOHAMED MOHAMED                            Served   01/11/2019
01/31/2019 Notice of Visual or Audio Coverage     Index # 50
01/31/2019 e-Service
              State of Minnesota                               Served   01/31/2019
01/31/2019 e-Service
              State of Minnesota                               Served   01/31/2019
01/31/2019 e-Service
              NOOR, MOHAMED MOHAMED                            Served   01/31/2019
01/31/2019 e-Service
              NOOR, MOHAMED MOHAMED                            Served   01/31/2019
01/31/2019 e-Service
              NOOR, MOHAMED MOHAMED                            Served   01/31/2019
01/31/2019 e-Service
              NOOR, MOHAMED MOHAMED                            Served   01/31/2019
01/31/2019 Correspondence        Index # 51
01/31/2019 e-Service
              State of Minnesota                               Served   01/31/2019
01/31/2019 e-Service
              State of Minnesota                               Served   01/31/2019
01/31/2019 e-Service
              NOOR, MOHAMED MOHAMED                            Served   01/31/2019
01/31/2019 e-Service
              NOOR, MOHAMED MOHAMED                            Served   01/31/2019
01/31/2019 e-Service
              NOOR, MOHAMED MOHAMED                            Served   01/31/2019
01/31/2019 e-Service
              NOOR, MOHAMED MOHAMED                            Served   01/31/2019
02/01/2019 Notice-Other     Index # 52
02/01/2019 e-Service
              State of Minnesota                               Served   02/01/2019
02/01/2019 e-Service
              State of Minnesota                               Served   02/01/2019
02/01/2019 e-Service
              NOOR, MOHAMED MOHAMED                            Served   02/01/2019
02/01/2019 e-Service
              NOOR, MOHAMED MOHAMED                            Served   02/01/2019
02/01/2019 e-Service
              NOOR, MOHAMED MOHAMED                            Served   02/01/2019
02/01/2019 e-Service
              NOOR, MOHAMED MOHAMED                            Served   02/01/2019
02/04/2019 Notice of Visual or Audio Coverage     Index # 53
02/04/2019 e-Service
              State of Minnesota                               Served   02/04/2019
02/04/2019 e-Service
              State of Minnesota                               Served   02/04/2019
02/04/2019 e-Service
              NOOR, MOHAMED MOHAMED                            Served   02/04/2019
02/04/2019 e-Service
              NOOR, MOHAMED MOHAMED                            Served   02/04/2019
02/04/2019 e-Service
              NOOR, MOHAMED MOHAMED                            Served   02/04/2019
02/04/2019 e-Service
              NOOR, MOHAMED MOHAMED                            Served   02/04/2019
02/04/2019 Notice of Visual or Audio Coverage     Index # 54
02/04/2019 e-Service
              State of Minnesota                               Served   02/04/2019
02/04/2019 e-Service
              State of Minnesota                               Served   02/04/2019
02/04/2019 e-Service
              NOOR, MOHAMED MOHAMED                            Served   02/04/2019
02/04/2019 e-Service
              NOOR, MOHAMED MOHAMED                            Served   02/04/2019
02/04/2019 e-Service
              NOOR, MOHAMED MOHAMED                            Served   02/04/2019
02/04/2019 e-Service
              NOOR, MOHAMED MOHAMED                            Served   02/04/2019
02/05/2019 Notice of Visual or Audio Coverage     Index # 55
02/05/2019 e-Service




http://pa.courts.state.mn.us/CaseDetail.aspx?CaseID=1625551502                       3/27/2019
                                                                             Page 7 of 14
              CASE 0:18-cv-02086-PAM-TNL Doc. 42-1 Filed 03/29/19 Page 8 of 15


              State of Minnesota                             Served   02/05/2019
02/05/2019 e-Service
              State of Minnesota                             Served   02/05/2019
02/05/2019 e-Service
              NOOR, MOHAMED MOHAMED                          Served   02/05/2019
02/05/2019 e-Service
              NOOR, MOHAMED MOHAMED                          Served   02/05/2019
02/05/2019 e-Service
              NOOR, MOHAMED MOHAMED                          Served   02/05/2019
02/05/2019 e-Service
              NOOR, MOHAMED MOHAMED                          Served   02/05/2019
02/05/2019 Notice of Visual or Audio Coverage   Index # 56
02/05/2019 e-Service
              State of Minnesota                             Served   02/05/2019
02/05/2019 e-Service
              State of Minnesota                             Served   02/05/2019
02/05/2019 e-Service
              NOOR, MOHAMED MOHAMED                          Served   02/05/2019
02/05/2019 e-Service
              NOOR, MOHAMED MOHAMED                          Served   02/05/2019
02/05/2019 e-Service
              NOOR, MOHAMED MOHAMED                          Served   02/05/2019
02/05/2019 e-Service
              NOOR, MOHAMED MOHAMED                          Served   02/05/2019
02/05/2019 Notice of Visual or Audio Coverage   Index # 57
02/05/2019 e-Service
              State of Minnesota                             Served   02/05/2019
02/05/2019 e-Service
              State of Minnesota                             Served   02/05/2019
02/05/2019 e-Service
              NOOR, MOHAMED MOHAMED                          Served   02/05/2019
02/05/2019 e-Service
              NOOR, MOHAMED MOHAMED                          Served   02/05/2019
02/05/2019 e-Service
              NOOR, MOHAMED MOHAMED                          Served   02/05/2019
02/05/2019 e-Service
              NOOR, MOHAMED MOHAMED                          Served   02/05/2019
02/05/2019 Notice of Visual or Audio Coverage   Index # 58
02/05/2019 e-Service
              State of Minnesota                             Served   02/05/2019
02/05/2019 e-Service
              State of Minnesota                             Served   02/05/2019
02/05/2019 e-Service
              NOOR, MOHAMED MOHAMED                          Served   02/05/2019
02/05/2019 e-Service
              NOOR, MOHAMED MOHAMED                          Served   02/05/2019
02/05/2019 e-Service
              NOOR, MOHAMED MOHAMED                          Served   02/05/2019
02/05/2019 e-Service
              NOOR, MOHAMED MOHAMED                          Served   02/05/2019
02/07/2019 Notice of Visual or Audio Coverage   Index # 59
02/07/2019 e-Service
              State of Minnesota                             Served   02/07/2019
02/07/2019 e-Service
              State of Minnesota                             Served   02/07/2019
02/07/2019 e-Service
              NOOR, MOHAMED MOHAMED                          Served   02/07/2019
02/07/2019 Notice of Visual or Audio Coverage   Index # 60
02/07/2019 e-Service
              NOOR, MOHAMED MOHAMED                          Served   02/07/2019
02/07/2019 e-Service
              NOOR, MOHAMED MOHAMED                          Served   02/07/2019
02/07/2019 e-Service
              NOOR, MOHAMED MOHAMED                          Served   02/07/2019
02/07/2019 e-Service
              State of Minnesota                             Served   02/07/2019
02/07/2019 e-Service
              State of Minnesota                             Served   02/07/2019
02/07/2019 e-Service
              NOOR, MOHAMED MOHAMED                          Served   02/07/2019
02/07/2019 e-Service
              NOOR, MOHAMED MOHAMED                          Served   02/07/2019
02/07/2019 e-Service
              NOOR, MOHAMED MOHAMED                          Served   02/07/2019
02/07/2019 e-Service
              NOOR, MOHAMED MOHAMED                          Served   02/07/2019
02/07/2019 Notice of Visual or Audio Coverage   Index # 61
02/07/2019 e-Service
              State of Minnesota                             Served   02/07/2019
02/07/2019 e-Service
              State of Minnesota                             Served   02/07/2019
02/07/2019 e-Service
              NOOR, MOHAMED MOHAMED                          Served   02/07/2019
02/07/2019 e-Service




http://pa.courts.state.mn.us/CaseDetail.aspx?CaseID=1625551502                     3/27/2019
                                                                              Page 8 of 14
               CASE 0:18-cv-02086-PAM-TNL Doc. 42-1 Filed 03/29/19 Page 9 of 15


              NOOR, MOHAMED MOHAMED                              Served   02/07/2019
02/07/2019 e-Service
              NOOR, MOHAMED MOHAMED                              Served   02/07/2019
02/07/2019 e-Service
              NOOR, MOHAMED MOHAMED                              Served   02/07/2019
02/08/2019 Notice of Visual or Audio Coverage       Index # 62
02/08/2019 Notice of Visual or Audio Coverage       Index # 63
02/08/2019 Notice of Visual or Audio Coverage       Index # 64
02/08/2019 e-Service
              State of Minnesota                                 Served   02/08/2019
02/08/2019 e-Service
              State of Minnesota                                 Served   02/08/2019
02/08/2019 e-Service
              NOOR, MOHAMED MOHAMED                              Served   02/08/2019
02/08/2019 e-Service
              NOOR, MOHAMED MOHAMED                              Served   02/08/2019
02/08/2019 e-Service
              NOOR, MOHAMED MOHAMED                              Served   02/08/2019
02/08/2019 e-Service
              NOOR, MOHAMED MOHAMED                              Served   02/08/2019
02/08/2019 Notice of Visual or Audio Coverage       Index # 65
02/08/2019 e-Service
              State of Minnesota                                 Served   02/08/2019
02/08/2019 e-Service
              State of Minnesota                                 Served   02/08/2019
02/08/2019 e-Service
              NOOR, MOHAMED MOHAMED                              Served   02/08/2019
02/08/2019 e-Service
              NOOR, MOHAMED MOHAMED                              Served   02/08/2019
02/08/2019 e-Service
              NOOR, MOHAMED MOHAMED                              Served   02/08/2019
02/08/2019 e-Service
              NOOR, MOHAMED MOHAMED                              Served   02/08/2019
02/14/2019 Notice of Visual or Audio Coverage       Index # 66
02/14/2019 e-Service
              State of Minnesota                                 Served   02/14/2019
02/14/2019 e-Service
              State of Minnesota                                 Served   02/14/2019
02/14/2019 e-Service
              NOOR, MOHAMED MOHAMED                              Served   02/14/2019
02/14/2019 e-Service
              NOOR, MOHAMED MOHAMED                              Served   02/14/2019
02/14/2019 e-Service
              NOOR, MOHAMED MOHAMED                              Served   02/14/2019
02/14/2019 e-Service
              NOOR, MOHAMED MOHAMED                              Served   02/14/2019
02/14/2019 Notice of Visual or Audio Coverage       Index # 67
02/14/2019 e-Service
              State of Minnesota                                 Served   02/14/2019
02/14/2019 e-Service
              State of Minnesota                                 Served   02/14/2019
02/14/2019 e-Service
              NOOR, MOHAMED MOHAMED                              Served   02/14/2019
02/14/2019 e-Service
              NOOR, MOHAMED MOHAMED                              Served   02/14/2019
02/14/2019 e-Service
              NOOR, MOHAMED MOHAMED                              Served   02/14/2019
02/14/2019 e-Service
              NOOR, MOHAMED MOHAMED                              Served   02/14/2019
02/15/2019 Other Document        Index # 68
02/15/2019 Proposed Jury Instructions       Index # 69
02/15/2019 Other Document        Index # 70
02/15/2019 Notice of Motion and Motion       Index # 71
02/15/2019 Motion      Index # 72
02/15/2019 Memorandum         Index # 73
02/15/2019 Memorandum         Index # 74
02/15/2019 Memorandum         Index # 75
02/15/2019 Motion      Index # 76
02/15/2019 Memorandum         Index # 77
02/15/2019 e-Service
              State of Minnesota                                 Served   02/15/2019
02/15/2019 e-Service
              State of Minnesota                                 Served   02/15/2019
02/15/2019 e-Service
              NOOR, MOHAMED MOHAMED                              Served   02/15/2019
02/15/2019 e-Service
              NOOR, MOHAMED MOHAMED                              Served   02/15/2019
02/15/2019 e-Service
              NOOR, MOHAMED MOHAMED                              Served   02/15/2019
02/15/2019 e-Service
              NOOR, MOHAMED MOHAMED                              Served   02/15/2019
02/15/2019 e-Service
              State of Minnesota                                 Served   02/15/2019
02/15/2019 e-Service




http://pa.courts.state.mn.us/CaseDetail.aspx?CaseID=1625551502                         3/27/2019
                                                                           Page 9 of 14
           CASE 0:18-cv-02086-PAM-TNL Doc. 42-1 Filed 03/29/19 Page 10 of 15


              State of Minnesota            Served          02/15/2019
02/15/2019 e-Service
              NOOR, MOHAMED MOHAMED         Served          02/15/2019
02/15/2019 e-Service
              NOOR, MOHAMED MOHAMED         Served          02/15/2019
02/15/2019 e-Service
              NOOR, MOHAMED MOHAMED         Served          02/15/2019
02/15/2019 e-Service
              NOOR, MOHAMED MOHAMED         Served          02/15/2019
02/15/2019 e-Service
              NOOR, MOHAMED MOHAMED         Served          02/15/2019
02/15/2019 e-Service
              State of Minnesota            Served          02/15/2019
02/15/2019 e-Service
              State of Minnesota            Served          02/15/2019
02/15/2019 e-Service
              NOOR, MOHAMED MOHAMED         Served          02/15/2019
02/15/2019 e-Service
              NOOR, MOHAMED MOHAMED         Served          02/15/2019
02/15/2019 e-Service
              NOOR, MOHAMED MOHAMED         Served          02/15/2019
02/15/2019 e-Service
              NOOR, MOHAMED MOHAMED         Served          02/15/2019
02/15/2019 e-Service
              State of Minnesota            Served          02/15/2019
02/15/2019 e-Service
              State of Minnesota            Served          02/15/2019
02/15/2019 e-Service
              NOOR, MOHAMED MOHAMED         Served          02/15/2019
02/15/2019 e-Service
              NOOR, MOHAMED MOHAMED         Served          02/15/2019
02/15/2019 e-Service
              NOOR, MOHAMED MOHAMED         Served          02/15/2019
02/15/2019 e-Service
              NOOR, MOHAMED MOHAMED         Served          02/15/2019
02/15/2019 e-Service
              State of Minnesota            Served          02/15/2019
02/15/2019 e-Service
              State of Minnesota            Served          02/15/2019
02/15/2019 e-Service
              NOOR, MOHAMED MOHAMED         Served          02/15/2019
02/15/2019 e-Service
              NOOR, MOHAMED MOHAMED         Served          02/15/2019
02/15/2019 e-Service
              NOOR, MOHAMED MOHAMED         Served          02/15/2019
02/15/2019 e-Service
              NOOR, MOHAMED MOHAMED         Served          02/15/2019
02/15/2019 e-Service
              State of Minnesota            Served          02/15/2019
02/15/2019 e-Service
              State of Minnesota            Served          02/15/2019
02/15/2019 e-Service
              NOOR, MOHAMED MOHAMED         Served          02/15/2019
02/15/2019 e-Service
              NOOR, MOHAMED MOHAMED         Served          02/15/2019
02/15/2019 e-Service
              NOOR, MOHAMED MOHAMED         Served          02/15/2019
02/15/2019 e-Service
              NOOR, MOHAMED MOHAMED         Served          02/15/2019
02/15/2019 e-Service
              State of Minnesota            Served          02/15/2019
02/15/2019 e-Service
              State of Minnesota            Served          02/15/2019
02/15/2019 e-Service
              NOOR, MOHAMED MOHAMED         Served          02/15/2019
02/15/2019 e-Service
              NOOR, MOHAMED MOHAMED         Served          02/15/2019
02/15/2019 e-Service
              NOOR, MOHAMED MOHAMED         Served          02/15/2019
02/15/2019 e-Service
              NOOR, MOHAMED MOHAMED         Served          02/15/2019
02/15/2019 e-Service
              State of Minnesota            Served          02/15/2019
02/15/2019 e-Service
              State of Minnesota            Served          02/15/2019
02/15/2019 e-Service
              NOOR, MOHAMED MOHAMED         Served          02/15/2019
02/15/2019 e-Service
              NOOR, MOHAMED MOHAMED         Served          02/15/2019
02/15/2019 e-Service
              NOOR, MOHAMED MOHAMED         Served          02/15/2019
02/15/2019 e-Service
              NOOR, MOHAMED MOHAMED         Served          02/15/2019
02/15/2019 e-Service




http://pa.courts.state.mn.us/CaseDetail.aspx?CaseID=1625551502                3/27/2019
                                                                           Page 10 of 14
             CASE 0:18-cv-02086-PAM-TNL Doc. 42-1 Filed 03/29/19 Page 11 of 15


              State of Minnesota                     Served   02/15/2019
02/15/2019 e-Service
              State of Minnesota                     Served   02/15/2019
02/15/2019 e-Service
              NOOR, MOHAMED MOHAMED                  Served   02/15/2019
02/15/2019 e-Service
              NOOR, MOHAMED MOHAMED                  Served   02/15/2019
02/15/2019 e-Service
              NOOR, MOHAMED MOHAMED                  Served   02/15/2019
02/15/2019 e-Service
              NOOR, MOHAMED MOHAMED                  Served   02/15/2019
02/15/2019 e-Service
              State of Minnesota                     Served   02/15/2019
02/15/2019 e-Service
              State of Minnesota                     Served   02/15/2019
02/15/2019 e-Service
              NOOR, MOHAMED MOHAMED                  Served   02/15/2019
02/15/2019 e-Service
              NOOR, MOHAMED MOHAMED                  Served   02/15/2019
02/15/2019 e-Service
              NOOR, MOHAMED MOHAMED                  Served   02/15/2019
02/15/2019 Witness List     Index # 78
02/15/2019 Motion      Index # 79
02/15/2019 Notice of Motion and Motion  Index # 80
02/15/2019 Motion      Index # 81
02/15/2019 Proposed Jury Instructions  Index # 82
02/15/2019 e-Service
              State of Minnesota                     Served   02/15/2019
02/15/2019 e-Service
              State of Minnesota                     Served   02/15/2019
02/15/2019 e-Service
              NOOR, MOHAMED MOHAMED                  Served   02/15/2019
02/15/2019 e-Service
              NOOR, MOHAMED MOHAMED                  Served   02/15/2019
02/15/2019 e-Service
              NOOR, MOHAMED MOHAMED                  Served   02/15/2019
02/15/2019 e-Service
              NOOR, MOHAMED MOHAMED                  Served   02/15/2019
02/15/2019 e-Service
              State of Minnesota                     Served   02/15/2019
02/15/2019 e-Service
              NOOR, MOHAMED MOHAMED                  Served   02/15/2019
02/15/2019 e-Service
              NOOR, MOHAMED MOHAMED                  Served   02/15/2019
02/15/2019 e-Service
              NOOR, MOHAMED MOHAMED                  Served   02/15/2019
02/15/2019 e-Service
              State of Minnesota                     Served   02/15/2019
02/15/2019 e-Service
              NOOR, MOHAMED MOHAMED                  Served   02/15/2019
02/15/2019 e-Service
              NOOR, MOHAMED MOHAMED                  Served   02/15/2019
02/15/2019 e-Service
              NOOR, MOHAMED MOHAMED                  Served   02/15/2019
02/15/2019 e-Service
              NOOR, MOHAMED MOHAMED                  Served   02/15/2019
02/15/2019 e-Service
              NOOR, MOHAMED MOHAMED                  Served   02/15/2019
02/15/2019 e-Service
              State of Minnesota                     Served   02/15/2019
02/15/2019 e-Service
              State of Minnesota                     Served   02/15/2019
02/15/2019 e-Service
              NOOR, MOHAMED MOHAMED                  Served   02/15/2019
02/15/2019 e-Service
              NOOR, MOHAMED MOHAMED                  Served   02/15/2019
02/15/2019 e-Service
              NOOR, MOHAMED MOHAMED                  Served   02/15/2019
02/15/2019 e-Service
              NOOR, MOHAMED MOHAMED                  Served   02/15/2019
02/15/2019 e-Service
              State of Minnesota                     Served   02/15/2019
02/15/2019 e-Service
              State of Minnesota                     Served   02/15/2019
02/15/2019 e-Service
              NOOR, MOHAMED MOHAMED                  Served   02/15/2019
02/15/2019 e-Service
              NOOR, MOHAMED MOHAMED                  Served   02/15/2019
02/15/2019 e-Service
              NOOR, MOHAMED MOHAMED                  Served   02/15/2019
02/15/2019 e-Service
              NOOR, MOHAMED MOHAMED                  Served   02/15/2019
02/15/2019 e-Service
              State of Minnesota                     Served   02/15/2019




http://pa.courts.state.mn.us/CaseDetail.aspx?CaseID=1625551502                 3/27/2019
                                                                           Page 11 of 14
             CASE 0:18-cv-02086-PAM-TNL Doc. 42-1 Filed 03/29/19 Page 12 of 15


02/15/2019 e-Service
              State of Minnesota                               Served                     02/15/2019
02/22/2019 Other Document       Index # 83
02/22/2019 e-Service
              State of Minnesota                               Served                     02/22/2019
02/22/2019 e-Service
              State of Minnesota                               Served                     02/22/2019
02/22/2019 e-Service
              NOOR, MOHAMED MOHAMED                            Served                     02/22/2019
02/22/2019 e-Service
              NOOR, MOHAMED MOHAMED                            Served                     02/22/2019
02/22/2019 e-Service
              NOOR, MOHAMED MOHAMED                            Served                     02/22/2019
02/22/2019 e-Service
              NOOR, MOHAMED MOHAMED                           Served                      02/22/2019
02/22/2019 Order Regarding Visual or Audio Coverage   Index # 84 (Judicial Officer: Quaintance, Kathryn L. )
02/22/2019 e-Service
              State of Minnesota                               Served                     02/22/2019
02/22/2019 e-Service
              State of Minnesota                               Served                     02/22/2019
02/22/2019 e-Service
              NOOR, MOHAMED MOHAMED                            Served                     02/22/2019
02/22/2019 e-Service
              NOOR, MOHAMED MOHAMED                            Served                     02/22/2019
02/22/2019 e-Service
              NOOR, MOHAMED MOHAMED                            Served                     02/22/2019
02/22/2019 e-Service
              NOOR, MOHAMED MOHAMED                            Served                     02/22/2019
02/25/2019 Other Document       Index # 85
02/25/2019 Memorandum        Index # 86
02/25/2019 Memorandum        Index # 87
02/25/2019 e-Service
              State of Minnesota                               Served                     02/25/2019
02/25/2019 e-Service
              State of Minnesota                               Served                     02/25/2019
02/25/2019 e-Service
              NOOR, MOHAMED MOHAMED                            Served                     02/25/2019
02/25/2019 e-Service
              NOOR, MOHAMED MOHAMED                            Served                     02/25/2019
02/25/2019 e-Service
              NOOR, MOHAMED MOHAMED                            Served                     02/25/2019
02/25/2019 e-Service
              NOOR, MOHAMED MOHAMED                            Served                     02/25/2019
02/25/2019 e-Service
              State of Minnesota                               Served                     02/25/2019
02/25/2019 e-Service
              State of Minnesota                               Served                     02/25/2019
02/25/2019 e-Service
              NOOR, MOHAMED MOHAMED                            Served                     02/25/2019
02/25/2019 e-Service
              NOOR, MOHAMED MOHAMED                            Served                     02/25/2019
02/25/2019 e-Service
              NOOR, MOHAMED MOHAMED                            Served                     02/25/2019
02/25/2019 e-Service
              NOOR, MOHAMED MOHAMED                            Served                     02/25/2019
02/25/2019 e-Service
              NOOR, MOHAMED MOHAMED                            Served                     02/25/2019
02/25/2019 e-Service
              State of Minnesota                               Served                     02/25/2019
02/25/2019 e-Service
              State of Minnesota                               Served                     02/25/2019
02/25/2019 e-Service
              NOOR, MOHAMED MOHAMED                            Served                     02/25/2019
02/25/2019 e-Service
              NOOR, MOHAMED MOHAMED                            Served                     02/25/2019
02/25/2019 e-Service
              NOOR, MOHAMED MOHAMED                            Served                     02/25/2019
02/25/2019 Other Document       Index # 88
02/25/2019 Other Document       Index # 89
02/25/2019 Other Document       Index # 90
02/25/2019 e-Service
              State of Minnesota                               Served                     02/25/2019
02/25/2019 e-Service
              State of Minnesota                               Served                     02/25/2019
02/25/2019 e-Service
              NOOR, MOHAMED MOHAMED                            Served                     02/25/2019
02/25/2019 e-Service
              NOOR, MOHAMED MOHAMED                            Served                     02/25/2019
02/25/2019 e-Service
              NOOR, MOHAMED MOHAMED                            Served                     02/25/2019
02/25/2019 e-Service
              NOOR, MOHAMED MOHAMED                            Served                     02/25/2019
02/25/2019 e-Service
              State of Minnesota                               Served                     02/25/2019




http://pa.courts.state.mn.us/CaseDetail.aspx?CaseID=1625551502                                                 3/27/2019
                                                                             Page 12 of 14
               CASE 0:18-cv-02086-PAM-TNL Doc. 42-1 Filed 03/29/19 Page 13 of 15


02/25/2019 e-Service
              NOOR, MOHAMED MOHAMED                                    Served                     02/25/2019
02/25/2019 e-Service
              NOOR, MOHAMED MOHAMED                                    Served                     02/25/2019
02/25/2019 e-Service
              NOOR, MOHAMED MOHAMED                                    Served                     02/25/2019
02/25/2019 e-Service
              NOOR, MOHAMED MOHAMED                                    Served                     02/25/2019
02/25/2019 e-Service
              State of Minnesota                                       Served                     02/25/2019
02/25/2019 e-Service
              NOOR, MOHAMED MOHAMED                                    Served                     02/25/2019
02/25/2019 e-Service
              NOOR, MOHAMED MOHAMED                                    Served                     02/25/2019
02/25/2019 e-Service
              NOOR, MOHAMED MOHAMED                                    Served                     02/25/2019
02/25/2019 e-Service
              NOOR, MOHAMED MOHAMED                                    Served                     02/25/2019
02/25/2019 e-Service
              State of Minnesota                                       Served                     02/25/2019
02/25/2019 e-Service
              State of Minnesota                                       Served                     02/25/2019
02/25/2019 Notice of Visual or Audio Coverage         Index # 91
02/25/2019 e-Service
              State of Minnesota                                       Served                     02/25/2019
02/25/2019 e-Service
              State of Minnesota                                       Served                     02/25/2019
02/25/2019 e-Service
              NOOR, MOHAMED MOHAMED                                    Served                     02/25/2019
02/25/2019 e-Service
              NOOR, MOHAMED MOHAMED                                    Served                     02/25/2019
02/25/2019 e-Service
              NOOR, MOHAMED MOHAMED                                    Served                     02/25/2019
02/25/2019 e-Service
              NOOR, MOHAMED MOHAMED                                    Served                     02/25/2019
02/28/2019 Scheduling Conference (2:30 PM) (Judicial Officer Quaintance, Kathryn L.)
           Result: Held
02/28/2019 Order-Other      Index # 92 (Judicial Officer: Quaintance, Kathryn L. )
02/28/2019 e-Service
              State of Minnesota                                       Served                     02/28/2019
02/28/2019 e-Service
              State of Minnesota                                       Served                     02/28/2019
02/28/2019 e-Service
              NOOR, MOHAMED MOHAMED                                    Served                     02/28/2019
02/28/2019 e-Service
              NOOR, MOHAMED MOHAMED                                    Served                     02/28/2019
02/28/2019 e-Service
              NOOR, MOHAMED MOHAMED                                    Served                     02/28/2019
02/28/2019 e-Service
              NOOR, MOHAMED MOHAMED                                    Served                     02/28/2019
03/01/2019 Motion Hearing (9:00 AM) (Judicial Officer Quaintance, Kathryn L.)
           Result: Held
03/01/2019 Order Granting Motion       Index # 93 (Judicial Officer: Quaintance, Kathryn L. )
03/01/2019 Order Denying Motion       Index # 94 (Judicial Officer: Quaintance, Kathryn L. )
03/01/2019 Order Granting Motion       Index # 95 (Judicial Officer: Quaintance, Kathryn L. )
03/01/2019 Order Granting Motion       Index # 96 (Judicial Officer: Quaintance, Kathryn L. )
03/01/2019 Order Granting Motion       Index # 97 (Judicial Officer: Quaintance, Kathryn L. )
03/01/2019 Order Denying Motion       Index # 98 (Judicial Officer: Quaintance, Kathryn L. )
03/01/2019 Order-Other      Index # 99 (Judicial Officer: Quaintance, Kathryn L. )
03/01/2019 Order Granting Motion       Index # 100 (Judicial Officer: Quaintance, Kathryn L. )
03/01/2019 Order-Other      Index # 101 (Judicial Officer: Quaintance, Kathryn L. )
03/01/2019 Order Denying Motion       Index # 102 (Judicial Officer: Quaintance, Kathryn L. )
03/01/2019 Order Denying Motion       Index # 103 (Judicial Officer: Quaintance, Kathryn L. )
03/01/2019 Order Denying Motion       Index # 104 (Judicial Officer: Quaintance, Kathryn L. )
03/01/2019 Order Granting Motion       Index # 105 (Judicial Officer: Quaintance, Kathryn L. )
03/01/2019 Order Granting Motion       Index # 106 (Judicial Officer: Quaintance, Kathryn L. )
03/01/2019 Order for Submissions-Under Advisement            Index # 107 (Judicial Officer: Quaintance, Kathryn L. )
03/01/2019 Order for Submissions-Under Advisement            Index # 108 (Judicial Officer: Quaintance, Kathryn L. )
03/07/2019 Correspondence        Index # 109
03/07/2019 e-Service
              State of Minnesota                                       Served                     03/07/2019
03/07/2019 e-Service
              State of Minnesota                                       Served                     03/07/2019
03/07/2019 e-Service
              NOOR, MOHAMED MOHAMED                                    Served                     03/07/2019
03/07/2019 e-Service
              NOOR, MOHAMED MOHAMED                                    Served                     03/07/2019
03/07/2019 e-Service
              NOOR, MOHAMED MOHAMED                                    Served                     03/07/2019
03/07/2019 e-Service
              NOOR, MOHAMED MOHAMED                                    Served                     03/07/2019
03/08/2019 Order-Other      Index # 110 (Judicial Officer: Quaintance, Kathryn L. )
03/08/2019 e-Service
              State of Minnesota                                       Served                     03/08/2019




http://pa.courts.state.mn.us/CaseDetail.aspx?CaseID=1625551502                                                         3/27/2019
                                                                            Page 13 of 14
              CASE 0:18-cv-02086-PAM-TNL Doc. 42-1 Filed 03/29/19 Page 14 of 15


03/08/2019 e-Service
              State of Minnesota                          Served   03/08/2019
03/08/2019 e-Service
              NOOR, MOHAMED MOHAMED                       Served   03/08/2019
03/08/2019 e-Service
              NOOR, MOHAMED MOHAMED                       Served   03/08/2019
03/08/2019 e-Service
              NOOR, MOHAMED MOHAMED                       Served   03/08/2019
03/08/2019 e-Service
              NOOR, MOHAMED MOHAMED                       Served   03/08/2019
03/08/2019 Motion      Index # 111
03/08/2019 e-Service
              State of Minnesota                          Served   03/08/2019
03/08/2019 e-Service
              State of Minnesota                          Served   03/08/2019
03/08/2019 e-Service
              NOOR, MOHAMED MOHAMED                       Served   03/08/2019
03/08/2019 e-Service
              NOOR, MOHAMED MOHAMED                       Served   03/08/2019
03/08/2019 e-Service
              NOOR, MOHAMED MOHAMED                       Served   03/08/2019
03/08/2019 e-Service
              NOOR, MOHAMED MOHAMED                       Served   03/08/2019
03/13/2019 Scheduling Order      Index # 112
03/13/2019 e-Service
              State of Minnesota                          Served   03/13/2019
03/13/2019 e-Service
              State of Minnesota                          Served   03/13/2019
03/13/2019 e-Service
              NOOR, MOHAMED MOHAMED                       Served   03/13/2019
03/13/2019 e-Service
              NOOR, MOHAMED MOHAMED                       Served   03/13/2019
03/13/2019 e-Service
              NOOR, MOHAMED MOHAMED                       Served   03/13/2019
03/13/2019 e-Service
              NOOR, MOHAMED MOHAMED                       Served   03/13/2019
03/15/2019 Notice of Motion and Motion      Index # 113
03/15/2019 e-Service
              State of Minnesota                          Served   03/15/2019
03/15/2019 e-Service
              State of Minnesota                          Served   03/15/2019
03/15/2019 e-Service
              NOOR, MOHAMED MOHAMED                       Served   03/15/2019
03/15/2019 e-Service
              NOOR, MOHAMED MOHAMED                       Served   03/15/2019
03/15/2019 e-Service
              NOOR, MOHAMED MOHAMED                       Served   03/15/2019
03/15/2019 e-Service
              NOOR, MOHAMED MOHAMED                       Served   03/15/2019
03/15/2019 Motion      Index # 114
03/15/2019 Motion      Index # 115
03/15/2019 Other Document       Index # 116
03/15/2019 e-Service
              State of Minnesota                          Served   03/15/2019
03/15/2019 e-Service
              State of Minnesota                          Served   03/15/2019
03/15/2019 e-Service
              NOOR, MOHAMED MOHAMED                       Served   03/15/2019
03/15/2019 e-Service
              NOOR, MOHAMED MOHAMED                       Served   03/15/2019
03/15/2019 e-Service
              NOOR, MOHAMED MOHAMED                       Served   03/15/2019
03/15/2019 e-Service
              NOOR, MOHAMED MOHAMED                       Served   03/15/2019
03/15/2019 e-Service
              State of Minnesota                          Served   03/15/2019
03/15/2019 e-Service
              State of Minnesota                          Served   03/15/2019
03/15/2019 e-Service
              NOOR, MOHAMED MOHAMED                       Served   03/15/2019
03/15/2019 e-Service
              NOOR, MOHAMED MOHAMED                       Served   03/15/2019
03/15/2019 e-Service
              NOOR, MOHAMED MOHAMED                       Served   03/15/2019
03/15/2019 e-Service
              NOOR, MOHAMED MOHAMED                       Served   03/15/2019
03/15/2019 e-Service
              NOOR, MOHAMED MOHAMED                       Served   03/15/2019
03/15/2019 e-Service
              State of Minnesota                          Served   03/15/2019
03/15/2019 e-Service
              State of Minnesota                          Served   03/15/2019
03/15/2019 e-Service
              NOOR, MOHAMED MOHAMED                       Served   03/15/2019




http://pa.courts.state.mn.us/CaseDetail.aspx?CaseID=1625551502                  3/27/2019
                                                                             Page 14 of 14
               CASE 0:18-cv-02086-PAM-TNL Doc. 42-1 Filed 03/29/19 Page 15 of 15


03/15/2019 e-Service
              NOOR, MOHAMED MOHAMED                                    Served                      03/15/2019
03/15/2019 e-Service
              NOOR, MOHAMED MOHAMED                                    Served                      03/15/2019
03/15/2019 Other Document        Index # 117
03/15/2019 e-Service
              State of Minnesota                                       Served                      03/15/2019
03/15/2019 e-Service
              State of Minnesota                                       Served                      03/15/2019
03/15/2019 e-Service
              NOOR, MOHAMED MOHAMED                                    Served                      03/15/2019
03/15/2019 e-Service
              NOOR, MOHAMED MOHAMED                                    Served                      03/15/2019
03/15/2019 e-Service
              NOOR, MOHAMED MOHAMED                                    Served                      03/15/2019
03/15/2019 e-Service
              NOOR, MOHAMED MOHAMED                                    Served                      03/15/2019
03/15/2019 Order-Other      Index # 118
03/15/2019 e-Service
              State of Minnesota                                       Served                      03/15/2019
03/15/2019 e-Service
              State of Minnesota                                       Served                      03/15/2019
03/15/2019 e-Service
              NOOR, MOHAMED MOHAMED                                    Served                      03/15/2019
03/15/2019 e-Service
              NOOR, MOHAMED MOHAMED                                    Served                      03/15/2019
03/15/2019 e-Service
              NOOR, MOHAMED MOHAMED                                    Served                      03/15/2019
03/15/2019 e-Service
              NOOR, MOHAMED MOHAMED                                    Served                      03/15/2019
03/17/2019 Waiver of Appearance        Index # 119
03/17/2019 e-Service
              State of Minnesota                                       Served                      03/17/2019
03/17/2019 e-Service
              State of Minnesota                                       Served                      03/17/2019
03/17/2019 e-Service
              NOOR, MOHAMED MOHAMED                                    Served                      03/17/2019
03/17/2019 e-Service
              NOOR, MOHAMED MOHAMED                                    Served                      03/17/2019
03/17/2019 e-Service
              NOOR, MOHAMED MOHAMED                                    Served                      03/17/2019
03/17/2019 e-Service
              NOOR, MOHAMED MOHAMED                                    Served                      03/17/2019
03/20/2019 Other Document        Index # 120
03/20/2019 Other Document        Index # 121
03/20/2019 e-Service
              State of Minnesota                                       Served                      03/20/2019
03/20/2019 e-Service
              State of Minnesota                                       Served                      03/20/2019
03/20/2019 e-Service
              NOOR, MOHAMED MOHAMED                                    Served                      03/20/2019
03/20/2019 e-Service
              NOOR, MOHAMED MOHAMED                                    Served                      03/20/2019
03/20/2019 e-Service
              NOOR, MOHAMED MOHAMED                                    Served                      03/20/2019
03/20/2019 e-Service
              NOOR, MOHAMED MOHAMED                                    Served                      03/20/2019
03/20/2019 e-Service
              State of Minnesota                                       Served                      03/20/2019
03/20/2019 e-Service
              State of Minnesota                                       Served                      03/20/2019
03/20/2019 e-Service
              NOOR, MOHAMED MOHAMED                                    Served                      03/20/2019
03/20/2019 e-Service
              NOOR, MOHAMED MOHAMED                                    Served                      03/20/2019
03/20/2019 e-Service
              NOOR, MOHAMED MOHAMED                                    Served                      03/20/2019
03/20/2019 e-Service
              NOOR, MOHAMED MOHAMED                                    Served                      03/20/2019
03/20/2019 Taken Under Advisement          Index # 122 (Judicial Officer: Quaintance, Kathryn L. )
03/29/2019 Pre-trial (9:00 AM) (Judicial Officer Quaintance, Kathryn L.)
04/01/2019 Jury Trial (9:00 AM) (Judicial Officer Quaintance, Kathryn L.)




http://pa.courts.state.mn.us/CaseDetail.aspx?CaseID=1625551502                                                  3/27/2019
